Chief Justice Robertson,
delivered the opinion of the eourt.
This is a suit against the sureties of a sheriff, for money charged to have been collected by his deputy. The verdict was for $>50, and interest thereon from a given date. The judgment is for $50, and interest thereon, until payment. The judgment for current interest is erroneous. The'verdict is sufficiently certain. Its legal effects is for $50 and interest until the finding; and the judgment ought to have been rendered accordingly.
The declaration also is defective: it does not allege that the deputy collected the money during the life of the execution, or in his official character. Every allegation in the declaration may be admitted, and still the sureties may not be liable. Wherefore the circuit court erred in overruling the demurrer to the declaration.
Judgment reversed, and cause remanded, with instructions to sustain the demurrer to the declaration, and allow an amendment, if the plaintiff in the action desire to amend.